PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE ET AL. 
Application No. 15/968,637
Filed: 1 May 2018
For: MULTI-STAGE PIPELINING FOR DISTRIBUTED GRAPH PROCESSING
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 C.F.R. § 1.137(a), filed February 18, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fees on or before February 01, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed November 01, 2022, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on February 02, 2022.  A Notice of Abandonment was mailed February 17, 2022.

The petition now satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Issue Fee Transmittal with payment of the issue fee of $1,200 (previously submitted February 18, 2022, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.

 
/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET